REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose or render obvious the limitations of “in which the switching the uplink user data connections with the plurality of user terminals to the second drone base station but not the first drone base station comprises the second drone base station sending an instruction to the first drone base station to stop uplink reception and the first drone base station sending an acknowledgement” in combination with all other claim limitations.  Therefore, claim 1 is allowable over the prior art of record.  
Regarding claim 8, the prior art of record does not disclose or render obvious the limitations of “upon being informed that the second drone base station is in the vicinity, sending user context information of connections with user terminals towards the second drone base station; receiving an instruction to stop uplink reception; and in response, stopping uplink user data connections with the plurality of user terminals to the first drone base station and sending an acknowledgment of the instruction towards the second base station” in combination with all other claim limitations.  Therefore, claim 8 is allowable over the prior art of record.  
Regarding claim 11, the prior art of record does not disclose or render obvious the limitations of “receiving user context information from the first drone base station of the connections with the plurality of user terminals, undertaking uplink reception, sending towards the first drone base station an instruction to stop uplink reception so as to have the uplink user data connections with the plurality of user terminals with the second drone base station but not with the first drone base station, receiving from the first base station an acknowledgement of the instruction” in combination with all other claim limitations.  Therefore, claim 11 is allowable over the prior art of record.  
Claims 4-7, 10, and 13 depend from one of the above claims and are thus similarly allowable over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        January 4, 2022